Citation Nr: 0920099	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-09 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment received 
at the Flagler Hospital on August 4, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1979 
to January 1982 and from August 1982 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida.  

In April 2008, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ).  A copy of the transcript of that 
hearing is of record and has been reviewed.  


REMAND

The Veteran requests payment or reimbursement of medical 
expenses incurred as a result of emergency treatment that he 
received at the Flagler Hospital on August 4, 2006.  His 
claim has been denied on the basis that he did not receive VA 
medical care within the 24 month period preceding his 
treatment at Flagler Hospital on August 4, 2006.  See 
38 C.F.R. § 17.1002(e).  

At the April 2008 hearing before the undersigned VLJ, 
however, the Veteran testified that he did indeed receive 
medical care at a VA facility during the 24-month period 
preceding his August 4th, 2006 emergency visit to Flagler 
Hospital.  Hearing transcript (T.) at 3.  In particular, 
according to the Veteran's testimony, he has received 
treatment at the VAMC in Gainesville, Florida since 2002.  
T. at 4, 9.  

Significantly, records of the outpatient treatment that the 
Veteran purportedly received at the VAMC in Gainesville, 
Florida since 2002 are not included in his claims folder.  As 
no attempt appears to have been made to obtain such reports, 
the Board concludes that a remand of the Veteran's claim for 
payment or reimbursement of unauthorized medical expenses is 
necessary.  Specifically, on remand, an attempt should be 
made to procure copies of records of any treatment that the 
Veteran may have received at the Gainesville VAMC between 
August 4, 2004 and August 4, 2006.  

Moreover, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) introduced several fundamental changes into the 
VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159.  

Under the VCAA, VA's duty to notify and assist was 
significantly expanded.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA are not applicable where the law, and 
not the factual evidence, is dispositive.  Manning 
v. Principi, 16 Vet. 534, 542-43 (2002).  Further, the Court 
has held that the provisions of the VCAA are not applicable 
to statutes and regulations which concern special provisions 
relating to VA benefits and which contain their own notice 
provisions.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  

As the current appeal involves a legal determination as to 
whether the Veteran is entitled to payment or reimbursement 
for medical expenses under 38 U.S.C.A. §§ 1725 & 1728, the 
provisions of the VCAA are not applicable.  Further, the 
provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. contain 
their own notice requirements.  For instance, regulations at 
38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  In 
particular, according to 38 C.F.R. § 17.124, the Veteran has 
the duty to submit documentary evidence establishing the 
amount paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and "other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, 
VA is required to notify the claimant of its reasons and 
bases for the denial and of his or her appellate rights and 
to furnish all other notifications or statements required by 
Part 19 of Chapter 38.  38 C.F.R. § 17.132.  

In this regard, the Board notes that the law pertaining to 
reimbursement of non-VA emergency treatment was recently 
amended, effective October 10, 2008.  See 38 U.S.C.A. 
§§ 1725, 1728.  A complete and thorough review of the claims 
folder indicates that the Veteran has not been notified of 
these changes.  On remand, he should be provided with 
notification of such amendments.  

Accordingly, the case is REMANDED to the VAMC in Gainesville, 
Florida for the following action:

1.  Obtain copies of records of any 
treatment that the Veteran may have 
received at the VAMC in Gainesville, 
Florida between August 4, 2004 and 
August 4, 2006.  All such available 
records should be associated with the 
claims folder.  If any such records are 
not available, a notation reflecting that 
fact as well as the efforts undertaken to 
obtain the documents should be made in the 
claims folder.  

2.  Thereafter, re-adjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to this 
issue (including the revisions to the law 
pertaining to payment or reimbursement of 
non-VA emergency treatment-at 38 U.S.C.A. 
§§ 1725, 1728--which became effective on 
October 10, 2008) as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  The Veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


